Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 JOYCE LYNN BOBRYCKI MCCLUNG,
 individually and as executrix of the estate of
 Joseph R. McClung, Jr.,
                                                       Civil Action No. 16-2301 (ES) (SCM)
                      Plaintiff,
                                                                      ORDER
                      v.

 3M COMPANY, et al.,

                    Defendants.


SALAS, DISTRICT JUDGE

          Before the Court are plaintiff Joyce Lynn Borbrycki McClung’s (“Plaintiff”) Objections

(D.E. Nos. 150 & 151) to two Reports and Recommendations issued by the Honorable Magistrate

Judge Steven C. Mannion (D.E. No. 147 (the “GE R&R”); D.E. No. 148 (the “Boeing R&R”));

and the Court having considered the relevant submissions and having decided the motions without

oral argument pursuant to Federal Rule of Civil Procedure 78(b); and for the reasons stated in the

Court’s accompanying Opinion;

          IT IS on this 25th day of September 2019,

          ORDERED that Plaintiff’s Objections (D.E. Nos. 150 & 151) are DENIED; and it is

further

          ORDERED that the Court ADOPTS Judge Mannion’s recommendations in the GE R&R

(D.E. No. 147) and Boeing R&R (D.E. No. 148), modifying the R&Rs’ analyses to comport with

the Court’s analysis in the accompanying Opinion; and it is further
       ORDERED that General Electric Company’s motion to dismiss for lack of personal

jurisdiction (D.E. No. 35) is DENIED, but the claims against General Electric Company are

SEVERED and are TRANSFERED to the Southern District of West Virginia; and it is further

       ORDERED that Boeing Company’s motion to dismiss for lack of personal jurisdiction

(D.E. No. 53) is DENIED, but the claims against Boeing Company are SEVERED and are

TRANSFERED to the District of Delaware; and it is further

       ORDERED that the Clerk of Court TERMINATE docket entry numbers 147, 148, 150,

and 151.


                                                            s/Esther Salas
                                                            Esther Salas, U.S.D.J.




                                             2
